DETAILED ACTION
1.	This office action is in response to the amendment filed on 03/16/2022. 
2.	Claims 3, 5, 6, 10, 12, 13, 17, 19, and 20 are canceled.
3.	Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are currently pending and have been considered below.

Allowable Subject Matter
4.	Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are allowed.
5.	Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because none of the prior art of record anticipate or render obvious a computer-implemented method for generating a wind map based on multimedia analysis, the method comprising: deducing a wind speed of wind identified in one or more multimedia based on a wind scale reference database, wherein the one or more multimedia includes at least one of text, audio, image, and video; and wherein extracting the contextual data corresponding to the one or more multimedia further comprises: transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text; and applying image recognition technology to the image and the video; and extracting temporal and spatial features from the multimedia, wherein the temporal and spatial features include terrain and topographic wind, building winds, city winds, heat island effects, lake effects, and mountain waves, wherein deducing the wind speed of the wind is further based on the 
 Claim 8 is allowed because none of the prior art of record anticipate or render obvious a computer program product for generating a wind map based on multimedia analysis, the computer program product comprising: deducing a wind speed of wind identified in one or more multimedia based on a wind scale reference database, wherein the one or more multimedia includes at least one of text, audio, image, and video; and wherein extracting the contextual data corresponding to the one or more multimedia further comprises: transcribing the audio; applying keyword searching and natural language processing to the transcribed audio and the text; and applying image recognition technology to the image and the video; and extracting temporal and spatial features from the multimedia, wherein the temporal and spatial features include terrain and topographic wind, building winds, city winds, heat island effects, lake effects, and mountain waves, wherein deducing the wind speed of the wind is further based on the extracted temporal and spatial features, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 15 is allowed because none of the prior art of record anticipate or render obvious a computer system for generating a wind map based on multimedia analysis, the computer system comprising: deducing a wind speed of wind identified in one or more multimedia based on a wind scale reference database, wherein the one or more multimedia includes at least one of text, audio, image, and video; and wherein extracting the contextual data corresponding to the one or more multimedia further comprises: transcribing the audio; applying keyword searching and natural language 
 Regarding claims 2, 4, 7, 9, 11, 14, 16, and 18, none of the prior art of record anticipate or render obvious the invention as claimed in claims 1, 8, and 15, as discussed above.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eyob Hagos/
Examiner, Art Unit 2864